                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK

THOR HALVORSSEN,                                    )
                                                    )
                     Plaintiff,                     )
                                                    )   Case No. CV 18-2683-JMA-AYS
                        v.                          )
                                                    )
GLENN SIMPSON, PETER FRITSCH,                       )
FRANCISCO D’AGOSTINO-CASADO,                        )
LEOPOLDO BETANCOURT-LOPEZ, PEDRO                    )
JOSE TREBBAU-LOPEZ, FRANCISCO                       )
CONVIT-GURUCEAGA,                                   )
                                                    )
                   Defendants.                      )



                          DECLARATION OF JOSHUA A. LEVY

       Joshua A. Levy declares as follows:

       1.      I am a member of the New York Bar, have been admitted pro hac vice to

appear as counsel for Defendants Glenn Simpson and Peter Fritsch in the above-captioned

matter. On their behalf, I submit this declaration and exhibits attached hereto in support of

the Memorandum of Law in Support of Defendants Glenn Simpson’s and Peter Fritsch’s

Motion to Dismiss.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Order Denying

Motion to Amend: Halvorssen-Mendoza v. Betancourt Lopez, et al., No. 13-036379 (Fla.

11th Cir. Ct. Jun. 27, 2016).

       3.      Attached hereto as Exhibit 2 is a true and correct copy of José de Córdoba,

Suit Alleges Graft in Venezuelan Contracts, WALL ST. J., Jul. 31, 2013.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of José de Córdoba

& Christopher M. Matthews, Venezuelan Energy Company Investigated in U.S., WALL ST.

J., Aug. 8, 2014
       5.      Attached hereto as Exhibit 4 is a true and correct copy of Plaintiff’s Motion

for Leave to File Second Amended Complaint: Halvorssen-Mendoza v. Betancourt-Lopez,

et al., No. 13-036379 (Fla. 11th Cir. Ct. Apr. 4, 2016).

       6.      Attached hereto as Exhibit 5 is a true and correct copy of Halvorssen Aff.,

Halvorssen-Mendoza v. Betancourt-Lopez, et al., No. 13-036379 (Fla. 11th Cir. Ct. Jun.

15, 2015).




        I declare under penalty of perjury that the foregoing is true and correct.

Executed in Washington, D.C. on December 19, 2018.



                                               /s/ Joshua A. Levy
